ORDER

PER CURIAM:
John Carden appeals the judgment of the trial court sustaining the administrative suspension of his driving privileges under section 302.536. He contends that his blood alcohol test result was improperly admitted into evidence without the necessary foundation as promulgated by 19 CSR 25-30.070; therefore, the trial court’s judgment was not supported by the evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).